DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock (claim 1), control electronics (claim 1), emergency mechanical door opening system (claim 1), supply battery (claim 1), solar panel (claim 2), tray and housing (claim 3), computer (claim 4), wireless charger (claim 8), and elements for anchoring (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 5-7, and 10 are objected to because of the following informalities:
Claim 1, lines 10-11, change “as well as” to --and--;
Claim 1, line 11, before “electronics” insert --control--;
Claim 1, line 12, after “parcel” insert --company--;
Claim 2, line 3, delete “provided for this purpose”;
Claim 5, lines 3-4, change “an outer surface” to --the external side--;
Claim 6, line 4, “an outer surface” to --the external side--;
Claim 7, line 2, after “for” insert --recording--;
Claim 7, line 3, delete “recording of the”; and
Claim 10, line 2, change “telephony” to --telephone--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 3, “the corresponding housing” lacks antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 appears redundant with claim 1, lines 8-11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ES 1156183 (hereinafter “ES183”) in view of Sarvestani (US#2016/0066732), and further in view of GB 223723 (hereinafter “GB723”).
Regarding claims 1 and 4, ES183 discloses a multifunction urban locker (mailbox) comprising: a first section [0074] and a second section [0083], the second section comprising a plurality of compartments 14 of different volumes, located in horizontal and/or vertical planes, for packages of different sizes, each compartment being equipped with a tamper-proof hinged 18 door 13 with a computer-controlled electromechanical lock [0083]; and wherein an upper compartment of the plurality of compartments having door 19 contains control electronics 21 of the locker, an emergency mechanical door opening system 27, as well as a supply battery 23, wherein the electronics allow communication with a parcel company (postal operator, [0085]) through which 
Regarding claim 1, ES183 fails to disclose the first section having a digital touchscreen, a bar code reader, and telephone.  However, as evidenced by Sarvestani and GB723, such a configuration of elements is known in the package delivery art, see Sarvestani including a first section 200 having a digital touch screen 400 and bar code reader 460.  Further, as evidenced by GB723, including a telephone 3 is known in the mailbox art.  Therefore, as evidenced by Sarvestani and GB723, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ES183 such that the first section also included a digital touchscreen, a bar code reader, and telephone.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the digital touchscreen, bar code reader, and telephone would enhance the operational capabilities of the first section of the locker.
Regarding claim 2, ES183 discloses wherein the supply battery can be recharged by means of a solar panel 24 provided for this purpose in an upper outer part of the body of the locker.  
Regarding claim 3, ES183 discloses wherein the control electronics are arranged on a tray 22.  
Regarding claim 5, ES183 discloses wherein an external side of the body of the locker is provided with transparent tamper-proof glass 20, partially covering an outer surface of the body.  It is noted advertising is not being claimed.  
Regarding claim 6, ES183 discloses wherein an external side of the body of the locker is provided with a transparent tamper-proof glass-covered digital screen 20, completely or partially covering an outer surface of the body.  It is noted advertising is not being claimed.  
Regarding claim 11, ES183 discloses wherein a lower portion of the locker contains elements 3 for anchoring to the pavement, hidden from outside the locker.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ES183 in view of Sarvestani (US#2016/0066732), in view of GB723, as applied to claim 1 above, and further in view of Ortiz et al. (US#2018/0352988).
Regarding claim 7, ES183 fails to disclose a camera for a 360-degree recording of the viewing angle.  However, as evidenced by Ortiz, including a camera for 360-degree recording of the viewing angle is known in the package delivery art, see 360 degree camera 130 for monitoring activity around the body 101 [0058].  Therefore, as evidenced by Ortiz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ES183 by including a camera for a 360-degree recording of the viewing angle.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the camera for a 360-degree recording of the viewing angle would improve the security of the locker.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ES183 in view of Sarvestani (US#2016/0066732), in view of GB723, as applied to claim 1 above, and further in view of Schmider et al. (US#2019/0313828).
Regarding claim 8, ES183 fails to disclose a wireless charger for mobile phones.  However, as evidenced by Schmider, such an element is known in the package delivery art, see section 210 which includes a wireless (non-contact) charger for mobile phones [0051].  Therefore, as evidenced by Schmider, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ES183 by including a wireless charger for mobile phones.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a wireless charger for mobile phones would enhance the operational capabilities of the locker.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ES183 in view of Sarvestani (US#2016/0066732), in view of GB723, as applied to claim 1 above, and further in view of Fadell et al. (US#2015/0145643).
Regarding claim 9, ES183 fails to disclose a real time pollen presence analyzer, a carbon dioxide meter, and a weather station.  However, as evidenced by Fadell, such elements are known in the package delivery art, see hazard detector 104 which includes sensors 538  to measure pollen [0230], carbon dioxide [0232], and other weather related conditions, e.g. air quality [0230].  Therefore, as evidenced by Fadell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ES183 by including a real time pollen presence analyzer, a carbon dioxide meter, and a weather station.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the a real time pollen presence analyzer, a carbon dioxide meter, and a weather station would enhance the operational capabilities of the locker.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ES183 in view of Sarvestani (US#2016/0066732), in view of GB723, as applied to claim 1 above, and further in view of Richardson et al. (US#2017/0286905).
Regarding claim 10, ES183 fails to disclose a mobile telephone antenna.  However, as evidenced by Richardson, such an element is known in the package delivery art, see locker 110 including mobile telephone antenna 112 [0018].  Therefore, as evidenced by Richardson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ES183 by including a mobile telephone antenna.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the mobile telephone antenna would improve remote communication of the locker.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677